DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to Color Drawings/Specification 
MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.     

Since the color petition of 07/23/21 was not granted in the decision of 08/24/21, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 07/23/21 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 

Election/Restrictions
All previously pending claims were cancelled, making restriction requirement issued on 07/02/2021 moot.
New claims 50-69 are under examination.

Information Disclosure Statement
The information disclosure statement filed 02/17/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims are broadly drawn to a method of treating a patient suffering from or at risk of
developing a cardiac disease by administering to the patient BAG3 polynucleotide or protein. 
The breadth of the claim encompasses practicing the method for treatment of a wide
variety of diseases and disorders broadly described as “cardiac diseases”. The genus
comprises large number of various diseases such as viral infections and wounds (see instant specification paragraph [0061]). Also recitation “at risk of” includes essentially every living organism, capable of having cardiac disease.
Specification does not specifically define Applicant’s broadly claimed genus. The genus
encompasses a large number of unknown species and one of skilled in the art cannot reliably
decide which diseases are cardiac and which are not.
There is no description of the necessary and sufficient elements of the species
encompassed by the breadth of the claims.
The species described in specification are varied examples of cardiac diseases from
cardiomyopathy to tumors and knife wounds (see paragraph [0062]). Therefore Applicant's
broadly claimed genus might include extremely wide variety of diseases, which relation to
cardiac diseases is not quite clear (such as secondary tumors).

cardiomyopathy, in which it is shown that decrease in BAG3 production is one of the causes for
the disease (see Example 1), and heart failure, which is treated by overexpression of BAG3 (see
paragraph [0012]). There is nothing in specification concerning relating level of BAG3 to any other disease such as heart tumor or knife wound. Therefore it is not clear if increasing
expression of BAG3 is beneficial for treatment of a wide variety of other diseases such as
tumors, viral infections, etc.
One of the skill in the art would not recognize that Applicant was in possession of the
necessary common attributes or features of the genus in view of the disclosed species. Since
the disclosure fails to describe the common attributes that identify members of the genus, and
because the genus is highly variant, cardiomyopathy, heart failure, viral infections, tumors
are not sufficient to describe the claimed genus. Therefore, given the lack of written description
in the specification with regard to the structural and functional characteristics of the claimed
diseases, it is not clear that Applicant was in possession of the claimed genus at the time this
application was filed.
The specification does not sufficiently describe cardiac diseases. The genus
encompasses large number of varied and unknown diseases and one of skilled in the art cannot
reliably determine which member of the genus would be treatable by increasing level of BAG3,
and which will not.
There is no description of the necessary and sufficient elements of the species
encompassed by the breadth of the claims.
Therefore, given the lack of written description in the specification with regard to the

was in possession of the claimed genus at the time this application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al (The American Journal of Human Genetics, 2011, 88: 273-282, cited from IDS).
Norton et al teach that familial dilated cardiomyopathy, cardiac disease, commonly causes heart failure and mutations in BAG3 cause the disease because of decreased level of the protein (see Abstract). 
Norton do not teach treatment of the cardiac disease by administering BAG3 protein.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-69 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,236,389. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘389 recite treatment of the same cardiac disease, heart failure with reduced ejection fraction by administering to the patient BAG3 polynucleotide or protein, same compounds as in instant claims. Instant claims are different that the administration is carried out to patient’s heart, but that would be an obvious modification for treatment of heart disease.

69 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 11-15, 17-19, 34, 37 of copending Application No. 15/753,003 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘003 recite treatment of cardiac disease by administering BAG3 polynucleotide, same as in instant claim 69, anticipating the claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 69 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9-12, 14-17, 21, 22, 24-34 of copending Application No. 16/324,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘719 recite treatment of cardiac disease by administering BAG3 polynucleotide, same as in instant claim 69, anticipating the claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 69 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 25, 28 of copending Application No. 16/973,353 (reference application). Although the claims at issue are not identical, they are not patentably claims from ‘353 recite treatment of cardiac disease by administering BAG3 polynucleotide, same as in instant claim 69, anticipating the claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635